Earl Warren: Number 263, Rudolf Ivanovich Abel, also known as "Mark" and also known as Martin Collins, Petitioner, versus United States of America. Mr. Donovan, you may proceed.
James B. Donovan: Mr. Chief Justice, may it please the Court. This case is before the Court on a writ of certiorari to the United States Court of Appeals for the Second Circuit. The writ was granted by this Court with respect to two specific questions which are, (1) whether the Fourth Amendment to the Constitution is violated by a search and a the seizure of evidence without a search warrant, after an alien suspected and officially accused of espionage has been taken into custody for deportation pursuant to an Administrative Immigration Service warrant, but has not been arrested for the commission of a crime. And (2), whether the Fourth and Fifth Amendments are violated when articles so seized are unrelated to the deportation warrant and together with other articles obtained from such leads, are introduced as evidence in a prosecution for espionage. The petitioner, Abel, was indicted on August 7th, 1957 on a three-count indictment in the Eastern District of New York, charging, in summary, the capital crime of conspiring to commit espionage on behalf of Soviet Russia. Abel is a Russian national. After a jury trial, he was convicted and sentenced to thirty years in prison, a term that he's now serving in the federal prison in Atlanta. The conviction, thereafter, was unanimously affirmed by the Second Circuit Court of Appeals. It will be my contention today that the Fourth and the Fifth Amendments were violated in this case under the circumstances which are set forth by the introduction in -- to evidence, in this case, of various materials that had been seized pursuant to this administrative immigration warrant and unsupported by any search warrant or normal warrant of arrest. The facts in this case are substantially undisputed although there are disputes with respect to the conclusions, both legal and factual, which that should be drawn from those and their various inferences. In early May 1957, one, Reino Hayhanen, entered the American Embassy in Paris and stated that since 1952, he had been serving as a Lieutenant Colonel in Russian secret intelligence in the United States performing espionage duties. He told about the fact that in the United States, he reported to, as the so-called, "resident agent," a man named, "Mark," whom he did not further identified, but who he stated was a Colonel in Russian military intelligence. He also stated that this man, while living about in the various cheap hotels in New York City, maintained an art studio in Brooklyn which was employed as a cover. Hayhanen was returned to the United States and his story was promptly and very thoroughly investigated. He took the F.B.I. to his home in Peekskill, New York, where various materials, all tending to connect him with espionage and to give credence to his story were uncovered. He furthermore, with respect to his statements concerning, Mark, subsequently identified as the petitioner here, Abel, the F.B.I. at the same time they were investigating for corroboration of Hayhanen's story, they also began to shadow Abel. They watched the studio. They found out that there was such a man. That he did maintain an art studio and that meanwhile he was not living there. Annexed to our brief, as Appendix B, the Court will find a compilation of all of the various materials that were in the possession of the Department of Justice and could constitute evidence of espionage prior to the detention for deportation of Abel which occurred on June 21st. It accordingly, would be our contention and not simply that there was probable cause prior to this apprehension I'll describe, not simply that there was probable cause to believe that -- that the man occupying the art studio and as it turned out also room 839 in the Hotel Latham, had committed espionage, but the evidence was rather clear and convincing unless controverted. This, of course, is important in our judgment because of the fact that it is germane to the issue here, that such probable cause to believe that this man had committed the capital crime of espionage did exist. In fact, if the Court would turn to the affidavit that was submitted by government attorney, Maroney, in the District Court, the Court will find that -- that he very well summarizes this matter. It's on page 57 of the joint appendix, and it will show that the conclusion reached by the Department of Justice at that time, the Internal Security Division, was that because Hayhanen said, he, while he would tell the story, must refuse to testify publicly for fear of implicating his family in Russia, that they believe that they could not successfully prosecute for espionage at that time, lacking the testimony of Hayhanen in open court.
Speaker: (Inaudible)
James B. Donovan: Not necessarily, Your Honor, in that kind of detail. Furthermore, as, Your Honor, knows these warrants can be sealed and indeed, one was in this case, so that for a -- a period of time this -- this could be kept confidential. But this is not set forth either in the District Court or in the Government's brief in this Court as determined to the question. Mr. Maroney explains that they believe that because he wouldn't testify that they would not be able to successfully prosecute. Now, under the Brinegar case, and the very recent Draper case, unreported before the Court, we say that this question is quite irrelevant with respect to whether or not there was probable cause to obtain a search warrant, that there's just no question, but that we believe such a search warrant could have been obtained on affidavits by the F.B.I. agents as to what they had been informed and corroborated by this massive evidence which is set forth in -- in Exhibit B to our brief. Now --
Felix Frankfurter: Do I understand you, Mr. Donovan now before sealing in this warrant, do I understand you that if warrants are sworn out and granted, those personal research, misrepresentations maybe made to the district judge or the commissioner, that in the interest -- in public interest, the warrant should be kept under seal, but that those warrants so kept under seal would be legal warrants for the action taken by the enforcing officer, is that what you mean?
James B. Donovan: Your Honor, the Department of Justice, the Solicitor General would be much better informed on this. Needless to say, than I would be, but I can't point out to Your Honor that in this specific case, a warrant -- a search warrant, was obtained as the docket in the case and the very front of our transcript will show. A search warrant was obtained on June 28th , based upon affidavits by an F.B.I. agent and an I.N.S. agent. And it was not until after the man was indicted that there was any public disclosure of this matter. It was the first public knowledge of it and Your Honor will find an entry in the docket at the very commencement of this transcript of August 7th by (Inaudible) order for sealing of search warrant and by (Inaudible) order for opening of search warrant, affidavits and exhibits file. So --
Felix Frankfurter: And these -- and what was -- and what was authorized in these warrants were subject to the same potential infirmity to which Justice Harlan referred namely the disclosure with -- with half of (Inaudible)
James B. Donovan: Well --
Felix Frankfurter: Called the same kind of incriminating non-desirably disposable materials?
James B. Donovan: These search warrants, Your Honor, the actual search warrant issued, Your Honor, will find set forth the recitals that were made from pages 47 to page 55 of the transcript. And Your Honor, will find that if, and as I'll advert to this a little later, because it is rather important to show how this search warrant, this latest search warrant, was completely based on the Latham search to which we're objecting. Your Honor, will find that there's a recital in here about the fact of how on June 21st, Goldfus was taken into custody and the investigation was made, what was seized and so on and therefore, they asked for a search warrant to search the art studio in Brooklyn having completed this search of the hotel room which is the specific search before this Court.
Felix Frankfurter: This is the affidavit on the basis of which Judge (Inaudible) made the order on August 7th and this was the warranty -- warrant not executed as a means of getting what you're complaining of.Is that right?
James B. Donovan: These warrants were executed based upon the information they secured in the Latham search which was -- had -- there was no search warrant for it whatsoever.
Felix Frankfurter: What's the date of the Latham search?
James B. Donovan: June 21st, Your Honor. So that on -- on June 21st was the Latham search. June 28th, these affidavits were made and the warrant obtained. The first public disclosure, the record shows, is August 7th, after his indictment.
Speaker: This affidavit transferred (Inaudible)
James B. Donovan: No, Your Honor.
Speaker: And as I understand (Inaudible) one of their statements and arguments (Inaudible) the reason they did not proceed by an arrest warrant (Inaudible)
James B. Donovan: Well, Your Honor, I respectfully submit that under the Brinegar case and under the -- under this latest Draper case, but as a matter of -- of law long before either of those cases, that based upon everything that was available, everything that was available set forth in Exhibit D in our brief. And based upon what the F.B.I. agents could recite as to what they had been informed by this man that there'd be no question that they could -- that there was probable cause. Any reasonable person would have said that -- that the -- that there was brave reason to believe that the -- the man had committed espionage. I -- I think, Your Honor, will find that on analysis of the -- the affidavits that had been submitted that it -- a fairest summary of what was involved was that -- that on this particular thing that they believed that they'd unsuccessfully prosecute. Now, I wouldn't necessarily even agree with that. But while they do say that the available evidence was insufficient to secure a warranted complaint, all that I could say, Your Honor, is, I think, that they misconceive the law. And I think that the Brinegar case and the Draper case make that perfectly evident. If the Draper case could be upheld in this case where it isn't simply a question of hearsay or anything else of that kind, but every element which led Justice Black to dissent in the Draper case is clearly evident here. Every -- every bit of the story that had been given to the F.B.I. was corroborated by this massive material set forth on pages 38 to 42 of our brief. In other words -- in other words, Your Honor, before they ever searched Abel's room, apprehended him, or anything else, we're talking about the fact that Hayhanen, to corroborate his story, had turned over to them such items as microfilm messages, radio-receiving headsets, hollowed-out coins to contain microfilm messages and a wide variety of other things which a normal person would conclude, would be espionage materials. Now, having reached the conclusion then, that they should act otherwise and, of course, in our brief, we explained why we believe they chose this cause of action, I should like to read what the Department of Justice decided and this is exceedingly important. Indeed, the -- the crux of this case, in a great many ways, because for one specific reason, it completely knocks out in my judgement the -- the so-called findings made by the courts below, simply because of a misconception.
Felix Frankfurter: Would you mind stating what you conceived to be the misconception?
James B. Donovan: Yes, Your Honor. You -- Your Honor will find that the Circuit Court opinion and indeed the District Court opinion, but the Circuit Court opinion at much great length, dwells on the fact that the I.N.S. officers employed for a specific purpose, I'll explain in a minute, deserves special papers that they, in good faith, other words, this is an argument which go around the Harris case. That they, in good faith, were performing the unlimited I.N.S. functions with blind desire. The F.B.I., so too, in good faith, they were performing their specific functions with blindness on those specific limited functions. But the whole point, Your Honor, and may I add then to carry that further, both courts below that it conclude that there's no reason why each one of these services, each bearing in mind this specific jurisdictional function, there was no reason they should not cooperate together. Now, the misconception that I'm explaining is that this completely overlooks the fact that both of those services are simply component parts of the Department of Justice. This entire thing is a function of the Department of Justice. What we are complaining about, what indeed if this Court should find that under the Harris case, so-called good faith is lacking, it's not good faith in the part of the F.B.I., it's not good faith on the part of I.N.S., obviously, each is performing is limited. But our whole point is that this was a Department of Justice decision that was made. Both of these components with injustice would give in their orders and it was justice that made these determinations.
Felix Frankfurter: Mr. Donovan, does -- does the record disclose at all when the United States Attorney had any responsibility in the matter?
James B. Donovan: Yes, Your Honor. The United States Attorney first, so we'd be clear on this, is really not involved in this. This entire thing was handled -- was handled out of Washington --
Felix Frankfurter: (Voice Overlap) --
James B. Donovan: -- by a Special Assistant Attorney General. If Your Honors would turn please to pages 56 and 57 of the record, to the affidavit of Mr. Maroney, one of counsel for the Government in the case, I believe Your Honors will find that what I have just stated is completely borne out. Your Honors will know -- note that in the bottom of page 56, Mr. Maroney stated in May of 1957 information reflecting possible espionage activity on the part of Abel, known then only by the cryptonym, Mark, was first brought to the attention of the Department of Justice. The Federal Bureau of Investigation immediately conducted an intensive investigation of Abel and his alleged espionage activities and the results, thereof, were furnished to the Internal Security Division. He then goes on -- and as I say, explained -- that they believe that they didn't have enough evidence to get a warrant, to get an indictment. And again, as I say, insofar as having enough evidence to obtain a warrant, I say that both the Brinegar case and the Draper case ran to any of such concept of misconception. And then I point out to Your Honor that down on the bottom of page 57, this is very well summarized. Thus, on June 19th, 1957, the Department of Justice had information that a Soviet national was in the United States illegally and was heading up a Soviet espionage apparatus. The Department was unable to proceed under the espionage statutes, but could proceed under the immigration laws, the duty and obligation to do so seems to us clear. In other words, Your Honor, it's perfectly evident and as you'll see cited in our brief under the Reorganization Act a few years ago, both of these services are just components within the Department of Justice.
Felix Frankfurter: Well, we can take judicial notice of that, Mr. Donovan.
James B. Donovan: Yes, Your Honor. But regrettably, the courts below didn't see fit to -- to carry through this. And the result was that Your Honor will find that the Circuit Court opinion rationalizes that I.N.S. have performed their duty and F.B.I. performed their duty and, of course, the two services could cooperate. And we, of course, believe that -- that this is a grave oversimplification of the matter.
Felix Frankfurter: May I ask you a question to which, I hope, there's not an incursion upon your needed time. I want to know whether the record shows -- not that you would know, the Assistant General would -- might know -- but does the record show the overall (Inaudible) this case came to trial, is there anything to bring the more concrete (Inaudible) just did was first brought to the attention of the Department of Justice. Now, the Department of Justice is a monstrous great big building and a great big organization. Does it appear to whom who was co-ad hoc to the Department of Justice to whose attentions were brought?
James B. Donovan: Well, Your Honor -- Your Honor, the statements that I have just read I believe explain when this matter and in no credit detail do I know in this record.
Felix Frankfurter: In the record?
James B. Donovan: No, sir.(Voice Overlap) --
Felix Frankfurter: And then if there's a -- for me the fifth general contention in mind, the Federal Bureau -- it must have been some human beings whose attention was brought, the Federal Bureau of Investigation merely conducted. Now, did they do it on their own or was there some legal oversight of that?
James B. Donovan: Well --
Felix Frankfurter: But again -- and the results thereof are furnished to the Internal Security Division. Now, that's a division of the Department of Justice?
James B. Donovan: Yes, Your Honor.
Felix Frankfurter: And then I suppose by an Assistant Attorney General -- and then again, on the bottom of the page, this Department of Justice had information. If one could have some light, has bearing on what your argument is namely that these aren't independent sovereignties we're dealing with. We're dealing subdivisions of a -- of -- with one top head officer in charge, is that right?
James B. Donovan: That certainly, is a matter of law, that's true, Your Honor. With respect to the time, I believe I can trace it for Your Honor in this fashion. When Hayhanen walked into the American Embassy in Paris, he turned himself over to a representative of the Central Intelligence Agency, which would have no internal jurisdiction in the United States. So he, accordingly, would transmit this to the Federal Bureau of Investigation which does have such jurisdiction.That would be in early May. I would assume that the Bureau would promptly notify the Internal Security Division what, as Your Honor will see, it was only very much later that they called in the Immigration Service and informed them.
Felix Frankfurter: I'd simply ask whether the thought -- the details that might have come out at the trial, but you say not?
James B. Donovan: I would say that the detail to the -- to the extent I just gave you did come out at the hearing and is pointed out by the record.
Tom C. Clark: They turned it over to I.N.S. after they determined they had no evidence, not sufficient evidence to prosecute?
James B. Donovan: Well, as Your Honor will find in our brief, we frankly simply reject this entire theory and believe that it's incredible. And what -- what we bring out in our brief is that I.N.S. was called in because they believe they had technical jurisdiction, that they could draw on administrative warrant returnable to themselves and that they could endeavor what perspectively we certainly concede, would be in the country's interest to endeavor to get this chief of Russian espionage in the United States to do what his assistant had done. He'd been living in the United States for nine years. Now, if -- if they could solicit his cooperation, keep the entire amount of secret, it's perfectly evident that a tremendous coup in intelligence work could be accomplished. At a very minimum, if the man is that important, at a very -- very minimum, you would secure a complete information on an enemy apparatus. You would secure the names of all the various people in the security. You'd secure keys to cyphers. And at a maximum, if -- if the fact that he had come over to the United States side could be kept secret, at a maximum, you would achieve what is every intelligence chief's dream, the creation of a double agent. So that --
William J. Brennan, Jr.: Now, as the interrogation was done --
James B. Donovan: I beg your pardon?
William J. Brennan, Jr.: Was there any interrogation by you at the trial to -- that used evidence that could support that?
James B. Donovan: Oh yes, Your Honor.
William J. Brennan, Jr.: Did you get anywhere with it?
James B. Donovan: I beg your pardon?
William J. Brennan, Jr.: Did you get anywhere with it?
James B. Donovan: Oh yes, Your Honor. I'm just coming to that -- I was seeking to answer Justice Clark's question. But that in short, Your Honor, we believe that -- that the evidence in this case overwhelmingly shows that this was the objective. And to sum up what actually we will be contending, it is not that we have condemned the Department of Justice for what was done or the F.B.I., as a matter of fact, to any person of common sense, it probably, prospectively, was worth the gamble. However, what we say is that you cannot do what was done in this case, which is to take an administrative warrant -- first, by the way, as I'll bring out in a moment, without warrant try to get his cooperation. Then when that failed, then have the F.B.I. call in I.N.S. officers waiting outside the hall, have them serve him with this warrant, grab everything, hustle them off in the plane to a remote place in -- in Texas and hold them incommunicado for three days. Now, the whole point of my argument is that I'm not complaining about this. This isn't a case in which I'm making some passionate plea that this poor man was deprived of civil liberties and so on. The whole point is that if, under any kind of extraordinary powers that these people may possess, if they could do that, my point is that having gone down that road, employed such a process, having him drop out of sight for three days, then for six weeks holding him down in Texas, offering him a job, offering him every other inducement to come over our side, none of this ever contradicted in the court below. I say that having taken that gamble and having lost, that then you cannot come back up the other road and seek to get an indictment and pretend the due process of laws been followed.
Speaker: At this -- at this point in your argument -- I want to get oriented -- at this point in your argument, are you proceeding on the assumption that there was a right to search incident to the administrative warrant or is it part of your argument that there was no such right to search?
James B. Donovan: It will be my contention that the -- that there was no right to search.
Speaker: And then why do -- what if -- if that's true, what difference does it make about all of this good faith argument if there was no such right to search, because the Government doesn't seek to defend this search on any basis other than its being incident to a valid administrative warrant?
James B. Donovan: Well -- and Your Honor, our answer to that is that -- that this was literally a search and seizure by subterfuge and I believe that the facts will bear out what -- what I'm saying. What should be understood is this. Having made in the Internal Security Division the determination that Mr. Maroney's affidavit states, then the F.B.I. called in I.N.S. and reviewed the matter with them, and as a result on June 20th, here in Washington, it was agreed that I.N.S. should execute an administrative warrant returnable to themselves, as you know, an administrative warrant to pick up the man in New York, but that -- but that this was to be served only at the signal of the F.B.I. And that the F.B.I. was to get the first opportunity to go in without any warrant and solicit his cooperation.
Felix Frankfurter: May I ask you this. Was this a deportable alien? Was he a deportable alien?
James B. Donovan: Yes, Your Honor. In fact he's been ordered deport.
Felix Frankfurter: Yes. But now, are you denying your answer to Justice Harlan's question, a denial of the fact that the purposes of deportation proceeding. Supposed I've had been calling independence so far as the I.N.S. is concerned, for purposes of deportation proceedings, the I.N.S. could've proceeded the way they did proceed. Are you denying that?
James B. Donovan: No, Your Honor.
Felix Frankfurter: What you're saying, if I get your argument is that this was not an independent deportation determinable -- determined proceeding, but this was a blind (Inaudible), the Department of Justice on its criminal side in case the hope or expectation or desire that he make full disclosure should pay. Is that your argument?
James B. Donovan: That is precisely right. And -- and, Your Honor, that --
Speaker: The place that I get completely lost on that is this. I understood you just say a moment ago that it was your position that even though the administrative warrant was legally issued, there was no right of search which was appurtenant to the execution of such a warrant.
James B. Donovan: I'm sorry, Your Honor, I did not say that. What I said, Your Honor, was that in no way is there involved in this case at any of our contentions because it's quite irrelevant to the case, a contesting of the constitutionality of the deportation process. What we're saying is that you cannot use the deportation process, conduct a search and seizure, and as Justice Frankfurter said, "Perhaps, it's perfectly all right to use anything seized in that process." But what we're saying is you cannot, with full knowledge and -- and with full opportunity and time, to have followed the other road, you cannot use this process search and seize, make no public return before any public official and then use what's seized as the basis to convict a man of a capital crime.
William J. Brennan, Jr.: Well, Mr. Donovan, you go beyond what Justice Frankfurter has suggested. Namely, this far, that even though this whole operation had been an I.N.S. operation originally conceived as such, carried out as such, the evidence then seized, even though usable in the deportation proceeding, could not, however, honestly purpose of the Department in conducting that operation the way they did, but not have been used as evidence on the criminal prosecution. Are you going that far?
James B. Donovan: I have found no decision of this Court, nor has the Department of Justice cited one that would say the contrary.
William J. Brennan, Jr.: Well, what I'm trying to find out is --
James B. Donovan: -- and the answer is yes.
William J. Brennan, Jr.: -- are you -- you're going so far then as to say --
James B. Donovan: That's correct.
William J. Brennan, Jr.: -- whether or not this was a subterfuge.
James B. Donovan: That's correct.
William J. Brennan, Jr.: Nevertheless, since it was received incident through a -- an I.N.S. administrative warrant, the evidence could not be used to support a criminal conviction.
James B. Donovan: Yes, Your Honor. May I point out to Your Honor --
Felix Frankfurter: But -- but do you -- but on your statement, on your statement of facts, is that necessary or even desirable for your case?
James B. Donovan: No, Your Honor. It is not, but Mr. Justice Brennan asked me the question. And what I'd like to point out is this, Justice Brennan. Let us not think that in talking of the two roads that I have, (1) of going down this road of no public return, keeping it entirely secret, using administrative warrant, that the only other road, the road of due process was to indict for espionage. It's a crime to illegally enter the United States. And the record shows that a determination had been made in the Immigration Division. The record shows this not to institute criminal proceedings at that time. So that in answer to your question, even if you didn't have this espionage thing, I would say -- and although as Justice Frankfurter points out, it's not necessary to my argument -- I would say that to have made such a decision that they wouldn't institute criminal proceeding and then to seize the evidence of this fashion and then perhaps commence an indictment for illegal entry, I believe that the same valid objection do exist.
William J. Brennan, Jr.: Mr. Donovan, let me button up one more thing before you -- before I let you go. Very early in the course of your argument, Mr. Justice Harlan asked whether the procedure that was followed here wasn't justified or induced by the conviction of the Department that to make any kind of disclosure or even to (Inaudible) the disclosure being made illegal would frustrate the whole purpose of what you yourself regard as a highly desirable end. Now, what I want to know is this. Whether a search warrant could have been filed under seize, seeking to get the things that the administrative process sought to get without imperiling or embarrassing or jeopardizing in the slightest, that laudable desire.
James B. Donovan: The answer to that question, Your Honor, is yes, in my judgment. However, quite apart from that, I'd like to point out that -- that under the Brinegar case and under the Draper case, there would be no need to disclose the name of -- of this particular informant at all. And may I also point out that Mr. Maroney's affidavit on page 57 of the record makes perfectly clear that they weren't seeking to keep this testimony secret. What they were seeking was to try to persuade him to make it public, but he said, he would refuse to take the stand and he plead the Fifth Amendment, if he were called. And this is stated by Mr. Maroney, so it is not and in any way that they were seeking not to go forward at that time, according to this affidavit, but rather that they didn't think they had enough to get an -- a --
Speaker: May I follow through on Mr. Justice Brennan's question for a moment.Supposing the F.B.I. had not shown its hand in this case at all, they weren't in it and exactly the same chain of circumstances had happened, the I.N.S. proceeding wholly, independently, the search made pursuant to an independent warrant, do you say they then could not have turned over that information to the -- to the Department of Justice for prosecution?
James B. Donovan: I say, Your Honor, that under all the facts of -- of --
Speaker: (Voice Overlap) this case -- take my case -- take my case please.
James B. Donovan: I'm taking -- I'm taking to your case, Your Honor, excluding the F.B.I., but I am also taking what happened in this case in the light of your decision in the Kremen case. And I say that -- that be graved out in my judgment as to whether where the choice -- I'm assuming on Your Honors facts that they did have probable cause, enough to have gotten a warrant for his arrest for the illegal entry to the United States. But they deliberately held back on that, instead went in, used an administrative warrant, got -- made a general search, got to all of this, rushed them off as they did down to Texas, had him dropped out of sight and then turn (Voice Overlap) --
Speaker: All those things are perfectly arguable things.My difficulty is that I don't see where the presence of the F.B.I. in this situation either adds or detracts in your case. That's my thought.
James B. Donovan: I think it does very materially, Your Honor, because it -- it renders -- it renders clear what happened here and renders clear the fact that the -- that the administrative warrant was being used to accomplish what we call search and seizure by subterfuge.
Tom C. Clark: But if there was a lawful right to impart by I.N.S. to do it on his own, what would exactly, having to do with this case?
James B. Donovan: Well, Your Honor, if I could get to exactly what did happen the day of June 21st, I think that perhaps this will become -- become clearer. Now, having made this decision in Washington on June 20th, early the morning of June 21st, the I.N.S. men had slept overnight at the F.B.I. headquarters in New York. They proceeded down with the F.B.I. men to the Hotel Latham and meanwhile, a -- a warrant of -- of arrest so-called, and in order to show cause for deportation had been issued by I.N.S. They then enter the Hotel Latham. The F.B.I. already was occupying the room next to Abel. It had been previously agreed and there is no contradiction of this in the evidence that I.N.S. was to -- to serve its -- its warrant only when beckoned to do so by the F.B.I. And there is no evidence to the contrary. There is a great deal of evidence to the fact that the I.N.S. officers say, “Well, we were just there to do -- to do our duty and to -- we didn't render any -- to make anything contention.” But there's no question about the fact that they had agreed rather to what actually happened. Now, what happened was at 7 o'clock in the morning, they knocked on Abel's door, the F.B.I. The I.N.S. officers were kept outside of the door. When Abel opened the door, they pushed their way in. Three F.B.I. men came in, identified themselves and then proceeded to attempt to interrogate him about espionage. Now, all of this is brought out, incidentally. All the evidence that we're discussing was furnished by government witnesses or was undisputed in the court below. Agent Blasco who testified at the hearing below testified that after identifying themselves, they explained to Abel the internal security functions of the F.B.I. They said, "Colonel, we have information connecting you with espionage in the United States." And Your Honors will find, he said this several times, “We said to him several times, ‘Unless, Colonel, you cooperate with us, you will be arrested before you leave this room." Now, to -- in response to this questioning, now understand -- understand the F.B.I. had no warrant of any type whatsoever. Now, having spent a half an hour of this -- on things of this kind and getting absolutely nowhere, they gave up, opened the door, beckoned to the I.N.S. officers who then proceeded to come in and to serve the -- this administrative warrant in order to show cause.
Potter Stewart: It -- you vindicated that in your view at this time, the F.B.I. did have information sufficient under this Court's decisions in Brinegar and Draper to themselves, effecting arrest without a warrant?
James B. Donovan: That's correct.
Potter Stewart: So they -- in your view could have arrested him and made a search incident to that arrest at that time?
James B. Donovan: Your Honor -- Your Honor, having -- having done this, they proceeded to make a general search of the room. As in the Kremen case, it was a superficial search there, but a complete seizure. They took it over to I.N.S. headquarters. He was fingerprinted and then rushed out the same day over to Newark Airport where a special plane was waiting with two armed guards. He's put in a special plane and is taken off to this remote detention center down in McAllen, Texas.
Potter Stewart: I don't want to interrupt you, but I -- perhaps my question wasn't clear, was this, that forgetting now, the I.N.S. just a few minutes ago, we tried to insulate the F.B.I. Just assuming these F.B.I. agents had been there, it's your position, I think, that they, the F.B.I. agents at that time, had evidence sufficient under this Court's decisions, Draper most recently, themselves, to effect a lawful arrest for this man at that time, is that correct?
James B. Donovan: I think the Draper case would so hold, Your Honor.
Potter Stewart: And you would also follow that in connection with that lawful arrest, they could've made a search incident to that arrest, was it not?
James B. Donovan: Yes, Your Honor. My -- my main point of course here is that in the event that they followed normal due process, they had to make an immediate public return. He had to be brought before a District Court or United States Commissioner.He had to be immediately given counsel. He had to be remanded the custody of the Federal Bureau of Prisons and all of those things would have occurred. This way, literally, a man disappeared off the face of the earth in the United States for at least three days.
Potter Stewart: I see the point in your answer that if -- that if they haven't made that kind of an arrest, the kind that was made in Draper, then this man would have been -- there would have been sued all sorts of --
James B. Donovan: Every indication --
Potter Stewart: -- on the protection, is it not?
James B. Donovan: Every indication, Your Honor, is that the process employed was sought to keep the things safer.
Felix Frankfurter: Could they have -- even though they averse -- would have been lawful? Could they have made the comprehensive seizure that was made here?
James B. Donovan: I wouldn't know, Your Honor. I would know, however, that they would immediately have to have taken him over publicly before a United States District judge or a Commissioner and he would have the right to counsel and so on.
Felix Frankfurter: Failure to do so --
James B. Donovan: Under the Kremen case, Your Honor, I would have great doubt.
Felix Frankfurter: Failure to have taken to the United Commission on a -- bringing one up (Inaudible) but it doesn't answer the question as to the right of seizure of all this materials.
James B. Donovan: Well, I was answering a specific question, Justice Frankfurter.
William J. Brennan, Jr.: (Inaudible)
James B. Donovan: Well, first of all, Your Honor, perhaps it'd be simple for me to say that the Supreme Court has ever passed on this point. I know of no case in which this has ever arisen before. If I could direct, Your Honors' attention though to page 33 --
Charles E. Whittaker: (Inaudible)
James B. Donovan: I beg your pardon?
Charles E. Whittaker: (Inaudible)
James B. Donovan: Not always, Your Honor. If -- if Your Honor will turn to page 33, Your Honor will find that in many cases the -- the man would -- would be permitted to stay home.
Charles E. Whittaker: Yes.
James B. Donovan: It's -- however -- however, Your Honor, perhaps we at least could agree that it's unusual to -- to hustle a man out the back door of a hotel, put him in a waiting car and take him over in handcuffs with armed guards to fingerprint him and then take him over to a especially waiting plane at Newark Airport where he's the only passenger with two armed guards. He isn't told where he's going and thirteen hours later, he winds up at McAllen, Texas.
Charles E. Whittaker: (Inaudible)
James B. Donovan: It does, Your Honor. It does. And this is of course a unique case. On page 33 on the transcript, from 33 to 37, you will find what purport to be the documents on which the legality of these unusual procedures may rests. Now, I just like to point out very quickly a few things about these. The -- in the first place in page 33, both of these papers were served on Abel when they seized him. It's -- the first one is called a warrant for the arrest of an alien and there's a statute authorizing this. Briefly, it lacks every characteristic traditionally associated with an arrest. Arrest traditionally is a judicial process. It's a writ returnable before a public -- public officer in a judicial capacity. This is literally an executive -- the executive warrant. He -- You -- Your Honors will note that there's no provision for return before a judicial officer, number one. Number two, there's no statement that he has the right to immediate counsel. In fact, in our reply brief, we showed that under I.N.S. regulations, the only provision for counsel is that the deportation hearing. Number three, this contains no direction or authorization to search or seize. Number four, and perhaps most important, Your Honors will note, there's no requirement that this be issued even based on any one's affidavit. There's no sworn statement connected with the entire thing. All of these things, we say, completely are lacking. Next, on the next page, the order to show cause and notice of hearing, Your Honors will -- will notice that here, we're talking about a writ. It appearing no statement as to what it was issued on. There's no requirement of probable cause for the issuance of one of these. There's no requirement that any -- any person have submitted an affidavit in support of this. The warrant is then returnable to the man himself. Could I also point out on page 35 in -- as part of these unusual documents, he-- the man is ordered to appear at a hearing of I.N.S. for deportation and understand these documents are expressly limited to deportation procedures, which this Court have frequently helped to take of a civil process and the men are entitled to jury trial, the very sort of thing. But, the point is, here, to show -- to bring out the interrelationship that I was speaking of with Mr. Justice Harlan before. The man is being notified that he's to have a hearing at 70 Columbus Avenue New York, New York on July 1, 1957. At the very time the man was served with this on June 21st, the plane was warming up out in Newark to take him down to McAllen, Texas where he was incommunicado for three days and where, for six weeks, both F.B.I. and I.N.S. agents interrogated him, offered him cooperation if he would -- if he would cooperate and so on. Now --
Earl Warren: Do they have any kind of a hearing during those six weeks?
James B. Donovan: He did, Your Honor. At the end of three days, he -- he -- well, he decided to state that his name was Rudolf Ivanovich Abel, that he was a Russian citizen; that he desired to be deported to Russia. Having made that statement, he was allowed counsel, called up and obtained counsel from a telephone directory down there. Counsel came over and on June 20 -- 20th, he was given a hearing at which he was the only witness and was ordered deported to Russia. Now, while he was given that hearing on June 27th down in Texas, on June 28th, up in Brooklyn, they were proceeding to go forward with preparations for a criminal prosecution because they were obtaining the search warrant and so on. Now, with respect to -- to this case, as I pointed out before, even if through some extraordinary power that I'm not familiar with, the F.B.I. or Department of Justice can take people that they think are spies and do these things with them, I'm saying even if they had that, you can't -- after going down that road and losing, you can't come back and indict the man and pretend --
Speaker: (Inaudible)
James B. Donovan: Your Honor, the decisions of this Court have made clear in the past that every one of these cases should stand on every pertinent fact. I submit to Your Honor that under the Harris case, every fact which I have mentioned is exceedingly important in determining what was the objective of the Department of Justice in doing these extraordinary things. Were they interested in just picking up an alien and deporting him or were they interested in trying to pick up the chief of Russian espionage in the United States, trying to get him to cooperate with us and if it fails to prosecute --
Speaker: (Inaudible)
James B. Donovan: Well, obviously, Your Honor, we contend that it's highly illegal, but among the reasons why are all of these facts. And under the Harris case, I believe that all of these facts are -- are pertinent. Now, may I say that this isn't a case in which there are just -- a few items were seized that were introduced. In Exhibit C to our brief, Your Honor, we'll find over 40 such items. And furthermore, this is not a case in which we're arguing on specific decisions that under the Harris case with an overtone of the Rabinowitz decision and so on that such and such was proper or illegal. This, we say, is a classic case of proceedings directly contrary to the expressed text of the Fourth Amendment designed to prevent writs of assistance at similar process of this nature. Thank you.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, may it please the Court. I'd like to try to clear up a few things before getting into my main argument. In regard to the question about whether or not a search warrant could have been issued without revealing the affidavit that the search warrant was based upon, the law, of course, would give little value to the Fourth Amendment if you could swear out the warrant and then hide what affidavits were in support -- support of. Now, you have to reveal to the person interested in the search, the affidavit, you have to serve it on and this is exactly what was done when -- in regard to one of these warrants in this case. It was not revealed to the public, it was sealed against the public examination. But the party himself was given an opportunity to see whether there was any legal basis to satisfy the requirements of the Fourth Amendment.
Potter Stewart: Now, is this done, Mr. Rankin, the time of the search -- does it have to be done or only at that time that the -- that the defendant attacks the legality of the search?
J. Lee Rankin: At that time the warrant is served upon.
Tom C. Clark: Well, then that's the main practice.
J. Lee Rankin: It's recited in this -- on 261.
William J. Brennan, Jr.: Page --
Hugo L. Black: Page 261.
J. Lee Rankin: Page 261 of the record.
Hugo L. Black: 251 or 261?
Felix Frankfurter: 261.
William J. Brennan, Jr.: Well (Inaudible)
J. Lee Rankin: They assist us later. This is the one in regard to the (. But I wanted to --
William J. Brennan, Jr.: Yes, but on this occasion that that's a -- an affidavit of a matter of any attention that you would have (Inaudible)
J. Lee Rankin: Well, it was left at the place of the search.
Tom C. Clark: Now (Inaudible)
J. Lee Rankin: No, this is a different -- different case. Yes, this is a later search and the search warrant was served on him by registered mail at that time.
Tom C. Clark: That was (Inaudible)
J. Lee Rankin: Yes. Now, if you would try to get --
William J. Brennan, Jr.: (Inaudible) that's a fact?
J. Lee Rankin: I'm informed that the -- the warrant and the return is served on him. The affidavit is available to him at any time upon motion.
Tom C. Clark: Yes.
Earl Warren: That would --
Tom C. Clark: That's right.
J. Lee Rankin: But that -- that would satisfy the requirements of the amendment so that if we would try to get the evidence in this case, which I don't think the -- the facts bear that inference out -- but if we try to get it by that kind of a procedure, it would readily be available to Abel, this chief of the espionage apparatus. The fact that Hayhanen had been willing to testify defected and the reason Hayhanen was unwilling to testify was that he had family in Soviet Russia, that he was fearful of being injured or disappeared.
Felix Frankfurter: May I ask this --
J. Lee Rankin: He did --
Felix Frankfurter: -- may I ask this, do I understand from what you say that you would deny that an F.B.I. agent could make an affidavit setting for -- that information that comes to him on the -- from reliable sources, the identity of the informant not disclosable for this and this reason, giving the following information that that would not furnish an affidavit on the basis of a warrant could legally be issued?
J. Lee Rankin: Well, it's my impression that the probable cause would require the -- at least the revelation to the F.B.I. agent of that information so that he could swear to the fact that it had been given to him directly.
Felix Frankfurter: But he wouldn't have to disclose the name of this informant.
J. Lee Rankin: I think that whatever he disclosed would have revealed who the -- the only informant could have been in this case.
Felix Frankfurter: That's a different story.
J. Lee Rankin: And --
Felix Frankfurter: But he wouldn't have to reveal the source. He just say and I'm reliably informed that the following fact or event that in fact exist or event that taken place on the basis at which it is necessary to apprehend John Jones.
J. Lee Rankin: Yes. But the various activities of the apparatus were such as revealed by this showing in the various drops that they had and the containers they used and the means of communication they had, that all Abel would have to do would be to count out the people that were not involved, that he knew couldn't have given the information and he would readily come back to Hayhanen as the only source.
Felix Frankfurter: This Court has been pretty -- pretty regardful of the difficulties of -- of enforcement and the indication of criminal code to allow his hearsay and all sorts of things, but cutting short the kind of information on which men act in their daily lives.
J. Lee Rankin: Yes.
Felix Frankfurter: Roughly speaking, that's been enough to get it to sustain a legal warrant, hasn't it?
J. Lee Rankin: That's correct. But in this case, it was also clear to the Department -- and I concede of course that the Attorney General is the head of the Department of Justice. That the F.B.I. and the I.N.S. are not watertight compartments, that they are part of the same department and the Attorney General is responsible for their respective acts. And so -- and I think they also, by law and implication have a duty to cooperate with each other in seeing that criminal action is punished insofar as they can in accordance with law. Now, in this case, they carefully examined the evidence. They thought, as counsel has conceded that there was ample evidence to present this for an indictment for a criminal conspiracy or espionage. But the -- the effecting witness that was the key to the whole thing was unwilling to testify. He was a coconspirator, by admission, and he could've fallen back upon the Fifth Amendment as he threatened to do to -- so that his testimony could not have been obtained in court. And all of the other material that they had was corroborated, but was not a descriptive and sufficient proof in the opinion of the Department to be able to convict this man for espionage or conspiracy to commit espionage. So at that point, it was a question of what could be done, and I contend on behalf of the Government, without any hesitation that they didn't have to sit back and say, “Here's the man as he'd been in this country illegally for nine years, we can't get him on the charge of espionage because of this defector's unwillingness to testify. Therefore, we'll do nothing.” I think they had a right to try to get that man deported from the United States and not let him hurt the country anymore. And they proceeded to act in that regard. Now, their testimony is -- is this is the man's own testimony in this case at McAllen, Texas that he was in this country illegally, he was a citizen of Soviet Russia, he gave his name and that he came illegally through the Canadian border at an unknown point.So all of the elements for deportation were proved by his own statements within three days after the date he was taken down.
Potter Stewart: Couldn't that also prove at least one criminal offense, to (Voice Overlap) --
J. Lee Rankin: It also did. But I take the position on behalf of the Government. I maybe wrong, but I take it. But the Government has the right to choose between the various opportunities for prosecution or action that it has.
Potter Stewart: Now what criminal offenses did it prove, the failure to register with the --
J. Lee Rankin: Attorney General.
Potter Stewart: -- Attorney General. I (Voice Overlap) --
J. Lee Rankin: Yes. And that's a misdemeanor.
Potter Stewart: That's a misdemeanor carrying how much year or so?
J. Lee Rankin: Less than a year, if I recall.
Potter Stewart: And then the illegal entry itself is also a criminal offense?
J. Lee Rankin: I think so, but I wouldn't -- I'm not sure about that.
Potter Stewart: There were no -- no prior -- there was no actual effort --
J. Lee Rankin: To prosecute in that regard.
Potter Stewart: -- to prosecute him (Voice Overlap) --
J. Lee Rankin: There was not.
Potter Stewart: The man now is under a deportation order, isn't that right?
J. Lee Rankin: That's right. And he's convicted of this conspiracy (Voice Overlap) --
Potter Stewart: Which came first, the -- well, the deportation hearing was (Inaudible)
J. Lee Rankin: That's right. And it was held and he was ordered deported before he was indicted under the espionage charges. Now, at that point, the liaison man for the F.B.I. went to Mr. Noto, who was the head of special investigations for the I.N.S., and told him this information that he had. And that here was a man whom they had evidence, believed is guilty of espionage on behalf of the Soviet Union and he's also illegally was in the country and has been using fictitious birth certificates and other information to remain here and to conceal his identity. And then Mr. Noto went over to the F.B.I., talked with them further and said he would decide himself whether or not he would act to bring a deportation proceeding. He went and talked to General (Inaudible) and told him and said he thought he had enough, but he was going to talk to the F.B.I. further and see what further material they had. He did that on the subsequent date and then told them that he felt that there was enough and instructed his immediate -- the man immediate below him to prepare the warrant and the order to show cause and to go up the next day and serve upon the defendant. And at that time, these men, when they went to New York, were instructed to see the acting director of the immigration service there and to -- to check with the F.B.I. in New York before serving this -- as to the identity and locating the man. So they proceeded to do that. They satisfied Murff, the Acting Director, that they did have reasonable cause believing this man was -- was deportable and they asked him to sign the order to show cause and this administrative warrant. Now, there's no question but -- about the statute. It doesn't provide for any judicial hearing on -- in regard to anything like that. It never has for all the years it's been used in the history of our country and there's no provision for it as to the order to show cause. But the statute was complied with. There isn't any contention in this case that the statute was not complied with in regard to both the order to show cause and the warrant.
William J. Brennan, Jr.: (Inaudible)
J. Lee Rankin: That's right.
William J. Brennan, Jr.: (Inaudible)
J. Lee Rankin: It was sometime after the -- the search and seizure that July 20th is the date I'm given by counsel, Mr. Maroney.
William J. Brennan, Jr.: (Inaudible)
J. Lee Rankin: The evidence was presented to the grand jury August 6th and 7th and the search warrant for going into his studio was on the 28th of June. And it was the 21st that the search in question here was involved.
William J. Brennan, Jr.: (Inaudible)
J. Lee Rankin: Yes, they will. Now, the decision -- the decision as to the deportation was entirely made by the Immigration Service and there was no agreement that the warrant would not be served between the F.B.I. and the Immigration Service. There was a request when they got to New York that they -- that the Immigration Service, before serving the warrant, permit the F.B.I. to interrogate the defendant, the petitioner and see if he would cooperate. And the record is -- was going into a great length by counsel here for petitioner as to what cooperate meant and it was very clear in the record and recited by both courts below on their finding for good -- that there was good faith that cooperation was cooperating and answering the questions that were put to him. He answered some of them. He refused to answer others and it was soon clear after some 15, 20 minutes that he would not and --
Earl Warren: We'll recess now.